John Hancock Funds II Supplement dated September 24, 2010 to the current Class 1 and Class NAV Prospectus dated December 31, 2009 All Cap Value Fund Global Real Estate Fund Effective September 24, 2010, the Advisory Fees for the All Cap Value Fund and Global Real Estate Fund are decreased and re-stated as follows: Fund Advisory Fee JHF IIAll Cap ValueFund 0.800% first $500 million; 0.750% excess over $500 million* * Aggregate Net Assets include the net assets of the fund and the All Cap Value Trust, a series of JHT JHF IIGlobal Real Estate Fund 0.900% first $500 million; 0.875% next $250 million; and 0.850% excess over $750 million.
